This is a civil action in which the plaintiff seeks damages for injuries sustained following an alleged assault upon him by the defendant, a Warwick police officer. A Superior Court jury returned a verdict for the plaintiff in the amount of $42,029.28. The trial justice denied the defendant’s motion for a new trial. He appealed.
On February 8, 1979, this case came before us in response to our order to the defendant to show cause why his appeal should not be summarily dismissed. The defendant did appear before us on this date.
After considering the briefs filed in the case and the oral argument presented, we are of the opinion that the defendant has failed to show cause and, consequently, the appeal is hereby denied and dismissed.